   Case 2:20-cv-00072-JRG-RSP Document 1 Filed 03/04/20 Page 1 of 21 PageID #: 1



                                UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION


  NAVBLAZER, LLC,

                 Plaintiff,                              Case No. 2:20-cv-72


                 v.                                      JURY TRIAL DEMANDED


  HYUNDAI MOTOR AMERICA

                 Defendant.




                      ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       NavBlazer, LLC (“NavBlazer”) hereby files this Original Complaint for Patent Infringement

against Defendant Hyundai Motor America (“Hyundai” or “Defendant”) and alleges, on information and

belief, as follows:

                                           THE PARTIES

1. NavBlazer is a limited liability company organized and existing under the laws of the State of

   Florida with its principal place of business at 600 S. Dixie Highway, Suite 605, West Palm Beach,

   Florida 33401.

2. Upon information and belief, Defendant is a corporation organized and existing under the laws of the

   State of California with a principal place of business located at 10550 Talbert Ave, Fountain Valley,

   California, 92708. Defendant can be served with process by serving National Registered Agents,

   Inc., 1999 Bryan St., Ste. 900, Dallas, TX 75201-3136.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE 1
   Case 2:20-cv-00072-JRG-RSP Document 1 Filed 03/04/20 Page 2 of 21 PageID #: 2



                                      JURISDICTION AND VENUE

3. This Court has subject matter jurisdiction over this case under 28 U.S.C. §§ 1331, 1332, 1338, and

   1367.

4. The Court has personal jurisdiction over Defendant because: Defendant is present within or has

   minimum contacts within the State of Texas and the Eastern District of Texas; Defendant has

   purposefully availed itself of the privileges of conducting business in the State of Texas and in the

   Eastern District of Texas; Defendant has sought protection and benefit from the laws of the State of

   Texas; Defendant regularly conducts business within the State of Texas and within the Eastern

   District of Texas; and Plaintiff’s cause of action arises directly from Defendant’s business contacts

   and other activities in the State of Texas and in the Eastern District of Texas.

5. Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1400(b). Upon information and

   belief, Defendant, directly and/or through intermediaries, ships, distributes, uses, offers for sale,

   sells, and/or advertises products and services in the United States, the State of Texas, and the Eastern

   District of Texas including but not limited to the Accused Instrumentalities as detailed below.

   Defendant’s subsidiary South Central Hyundai Dealers Advertising Association, like itself, also has

   a registered with the Texas Secretary of State because of the amount of business it does here. Its

   Registered Agent in Texas is the Hyundai Motor America – South Central Region at 1421 S.

   Beltline Rd., Ste. 400, Coppell, Texas 75019. This commercial property is owned by Hyundai

   Motor America. Upon information and belief, Defendant has committed patent infringement in the

   State of Texas and in the Eastern District of Texas. Defendant solicits and has solicited customers in

   the State of Texas and in the Eastern District of Texas. Defendant has paying customers who are

   residents of the State of Texas and the Eastern District of Texas and who each use and has used the

   Defendant’s products and services in the State of Texas and in the Eastern District of Texas. Upon




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                    PAGE 2
   Case 2:20-cv-00072-JRG-RSP Document 1 Filed 03/04/20 Page 3 of 21 PageID #: 3



   information and belief, Defendant has several regular and established businesses in this district,

   including but not limited to, one located and owned at 3680 US-259, Longview, TX 75605 in Gregg

   County and one located and owned at 4100 Hwy 96 Bypass, Silsbee, TX 77656 in Hardin County,

   has transacted business in this district, and has directly and/or indirectly committed acts of patent

   infringement in this district.



                               U.S. PATENT NOS. 9,075,136 AND 9,885,782

6. NavBlazer is the owner, by assignment, of U.S. Patent No. 9,075,136 and 9,885,782, each entitled

   “VEHICLE       OPERATOR          AND/OR         OCCUPANT         INFORMATION      APPARATUS           AND

   METHOD”         (hereinafter     collectively    referred   to    as   “the   Patents-in-Suit”).       See

   https://patents.google.com/patent/US9075136B1/en?oq=9%2c075%2c136+ as visited on March 4,

   2020; see also https://patents.google.com/patent/US9885782B2/en?oq=9%2c885%2c782 as visited

   on March 4, 2020.

7. The patent application that issued as the ’782 Patent is a continuation application of U.S. Patent

   Application Ser. No. 09/259,957, filed March 1, 1999, and entitled “VEHICLE OPERATOR

   AND/OR OCCUPANT INFORMATION APPARATUS AND METHOD”, now U.S. Pat. No.

   9,075,136. U.S. Patent Application Ser. No. 09/259,957, filed March 1, 1999, claims priority to U.S.

   Provisional Patent Application Ser. No. 60/076,800, filed March 4, 1998, and entitled “VEHICLE

   OPERATOR AND/OR OCCUPANT INFORMATION APPARATUS AND METHOD.”

8. The Patents-in-Suit are valid, enforceable, and were duly issued in full compliance with Title 35 of

   the United States Code.

9. Raymond Anthony Joao invented the inventions described and claimed in the Patents-in-Suit.

10. The priority date of each of the Patents-in-Suit is at least as early as March 4, 1998.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                      PAGE 3
   Case 2:20-cv-00072-JRG-RSP Document 1 Filed 03/04/20 Page 4 of 21 PageID #: 4



11. The Patents-in-Suit relate generally to an apparatus and method for providing a user with one or

   more possible travel routes to a destination, as well as additional information regarding the one or

   more possible travel routes, such as traffic conditions, road conditions, traffic flow, weather

   information and/or other useful information.

12. During prosecution of the ’782 Patent, the patent examiner considered whether the claims of the

   ’782 Patent were eligible under 35 USC §101 in view of the United States Supreme Court’s decision

   in Alice. The patent examiner found that the claims are in fact patent eligible under 35 USC §101

   because all pending claims are directed to patent-eligible subject matter, none of the pending claims

   are directed to an abstract idea and there would be no preemption of the abstract idea or the field of

   the abstract idea.

                                 ACCUSED INSTRUMENTALITIES

13. Upon information and belief, Defendant sells, advertises, offer for sale, uses, or otherwise provides

   automobiles that incorporate navigation devices after July 7, 2015, including, but not limited to, the

   “Hyundai Kona,” “Hyundai Tucson,” “Hyundai Santa Fe,” “Hyundai Santa Fe Sport,” “Hyundai

   Santa Fe XL,” “Hyundai Santa Fe,” “Hyundai Elantra,” “Hyundai Sonata,” “Hyundai Azera,”

   “Hyundai Genesis Sedan,” “Hyundai Equus,” “Hyundai Accent,” “Hyundai Elantra GT,” “Hyundai

   Veloster,” “Hyundai Veloster N,” “Hyundai Genesis Coupe,” “Hyundai Sonata Hybrid,” “Hyundai

   Sonata Plug-in Hybrid,” “Hyundai IONIQ Hybrid,” “Hyundai IONIQ Plug-in Hybrid,” “Hyundai

   IONIQ Electric,” “Hyundai Nexo Fuel Cell,” and “Hyundai Kona Electric” automobiles (“Accused

   Instrumentalities”) that infringe the Patents-in Suit.

                                                  COUNT I

                                (Infringement of U.S. Patent No. 9,885,782)


14. Plaintiff incorporates the above paragraphs by reference.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE 4
   Case 2:20-cv-00072-JRG-RSP Document 1 Filed 03/04/20 Page 5 of 21 PageID #: 5



15. Defendant has been on notice of the ’782 Patent at least as early as the date it received service of this

   Original Complaint.

16. Upon information and belief, Defendant has directly infringed and continue to directly infringe at

   least Claims 1, 2 and 7 of the ’782 Patent by making, using, importing, selling, and/or, offering for

   sale the Accused Instrumentalities.

17. Defendant, with knowledge of the ’782 Patent, also infringes at least Claims 1, 2 and 7 of the ’782

   Patent by inducing others to infringe the ’782 Patent. In particular, Defendant intends to induce its

   customers to infringe the ’782 Patent by encouraging its customers to use the Accused

   Instrumentalities in a manner that results in infringement.

18. Defendant also induces others, including its customers, to infringe at least Claims 1, 2 and 7 of the

   ’782 Patent by providing technical support for the use of the Accused Instrumentalities.

19. Upon information and belief, at all times Defendant owns and controls the operation of the Accused

   Instrumentalities in accordance with an end user license agreement.

20. By way of example, the Accused Instrumentalities infringe Claim 1 of the ’782 Patent by use of a

   global positioning device, wherein the global positioning device determines a location of the

   apparatus or a location of a vehicle. Defendants’ “Hyundai Elantra” automobile (hereinafter

   “Elantra”) is a representative example of the Accused Instrumentalities and includes a GPS

   navigation device (apparatus). See Figure 1 below, which is an excerpt from the TomTom VIA

   1525M2016 Hyundai Elantra Brochure, attached hereto as Exhibit A, showing a “7” multimedia

   system” included with the Elantra equipped with a “Tech Package.” The multimedia system includes

   satellite navigation functionality.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                      PAGE 5
         Case 2:20-cv-00072-JRG-RSP Document 1 Filed 03/04/20 Page 6 of 21 PageID #: 6




                                Figure 11 - Hyundai Elantra Multimedia System


21. The Elantra uses a global positioning device, wherein the global positioning device determines a location of

   the apparatus or a location of a vehicle. See Figure 2 below, which is an excerpt from the Hyundai Elantra

   Car Multimedia System User’s Manual, attached hereto as Exhibit B, that describes how you can “view GPS

   satellite status and the coordinates of your current location.”




   1
       Exhibit A – page 7


   ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE 6
         Case 2:20-cv-00072-JRG-RSP Document 1 Filed 03/04/20 Page 7 of 21 PageID #: 7




                                  Figure 22 - Viewing Satellite Information


22. The Elantra uses a processing device, wherein the processing device processes information regarding the

   location of the apparatus or the location of the vehicle and information regarding a destination, wherein

   the processing device determines or identifies a travel route to the destination on or along a road, a

   roadway, a highway, a parkway or an expressway.

23. See Figure 3 below, which is an excerpt from the Hyundai Elantra Car Multimedia System User’s

   Manual, depicting the navigation screen of the Elantra multimedia system. As shown in the excerpt, the

   calculated travel route along a road is displayed as a blue line (marked as item “9”), the device’s current

   GPS location is displayed as a green arrowhead symbol surrounded by a blue circle, and the distance and

   time to the destination is shown at the bottom of the display (marked as item “11”). A processing device is

   necessarily used to process the information regarding the location of the apparatus or vehicle and the

   destination, process information regarding a destination to which the vehicle can travel, as well as to


   2
       Exhibit B – page “5-23”


   ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE 7
         Case 2:20-cv-00072-JRG-RSP Document 1 Filed 03/04/20 Page 8 of 21 PageID #: 8




   determine the travel route to the destination.




                                     Figure 33 - Elantra Navigation Screen
24. The VIA uses a display device or a speaker, wherein the display device displays information regarding
   the travel route or the speaker provides audio information regarding the travel route.
25. See Figure 1, reproduced below, showing the display of the “7” multimedia system” included with the
   Elantra equipped with a “Tech Package.” The multimedia system includes satellite navigation
   functionality. See also Figure 3, reproduced below, which is an excerpt from the Hyundai Elantra Car
   Multimedia System User’s Manual depicting the navigation screen of the Elantra multimed ia system.




                                  Figure 1 - Hyundai Elantra Multimedia System


   3
       Exhibit B – page “5-5”


   ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE 8
      Case 2:20-cv-00072-JRG-RSP Document 1 Filed 03/04/20 Page 9 of 21 PageID #: 9




                                      Figure 3 - Elantra Navigation Screen


26. The Elantra uses a receiver, wherein the receiver receives traffic information or information regarding a
   traffic condition. See Figure 4 below, which is an excerpt from the Hyundai Elantra Car Multimedia
   System User’s Manual, indicating that “[y]ou can view real-time traffic information including any
   ongoing road work or accidents.” See also Figure 5 below, which is an excerpt from the Hyundai Elantra
   Car Multimedia System User’s Manual, indicating that “[t]o view traffic information along your current
   route or to view all available traffic information, touch On Route.” See also Figure 6, which is an excerpt
   from the Hyundai Elantra Car Multimedia System User’s Manual, depicting the display of the multimedia
   system showing traffic information. A receiver is necessarily required to receive the traffic information
   referenced in Figs. 4 and 5.




   ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE 9
    Case 2:20-cv-00072-JRG-RSP Document 1 Filed 03/04/20 Page 10 of 21 PageID #: 10




                               Figure 44 – Traffic Information




                               Figure 55 – Traffic Information



4
    Exhibit B – page “5-22”
5
    Exhibit B – page “5-22”


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                               PAGE 10
       Case 2:20-cv-00072-JRG-RSP Document 1 Filed 03/04/20 Page 11 of 21 PageID #: 11




                                        Figure 66 – Traffic Information

27. The Elantra provides the traffic information or the information regarding a traffic condition via the display

   device or via the speaker. See Figure 6, reproduced below, depicting the display of the multimedia system

   showing traffic information.




                                        Figure 6 – Traffic Information

28. By way of another example, the Accused Instrumentalities infringe Claim 7 of the ’782 Patent by use of



   6
       Exhibit B – page “5-23”


   ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                    PAGE 11
 Case 2:20-cv-00072-JRG-RSP Document 1 Filed 03/04/20 Page 12 of 21 PageID #: 12




an apparatus that “receives maintenance information associated with the travel route or maintenance

information associated with a second travel route to the destination, and further wherein the apparatus

provides the maintenance information associated with the travel route or the maintenance information

associated with the second travel route.” See Figure 6, reproduced below, which identifies “road work”

along the travel route and displays this information on a display device.




                                       Figure 6 – Traffic Information



                              (Infringement of U.S. Patent No. 9,075,136)


29. Plaintiff incorporates the above paragraphs by reference.

30. Defendant has been on notice of the ’136 Patent at least as early as the date it received service of this

   Original Complaint.

31. Upon information and belief, Defendant has infringed and continues to infringe at least Claims 55,

   56, 61, 69-71, 76, 82, 85, 86, 91 and 94 of the’136 Patent by making, using, importing, selling,

   and/or, offering for sale the Accused Instrumentalities.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                    PAGE 12
 Case 2:20-cv-00072-JRG-RSP Document 1 Filed 03/04/20 Page 13 of 21 PageID #: 13



32. Defendant, with knowledge of the ’136 Patent, infringes at least Claims 55, 56, 61, 69-71, 76, 82, 85,

   86, 91 and 94 of the’136 Patent by inducing others to infringe the ’136 Patent. In particular,

   Defendant intends to induce their customers to infringe at least Claims 55, 56, 61, 69-71, 76, 82, 85,

   86, 91 and 94 of the’136 Patent by encouraging its customers to use the Accused Instrumentalities in

   a manner that results in infringement.

33. Defendant also induces others, including their customers, to infringe at least Claims 55, 56, 61, 69-

   71, 76, 82, 85, 86, 91 and 94 of the’136 Patent by providing technical support for the use of the

   Accused Instrumentalities.

34. Upon information and belief, at all times Defendant owns and controls the operation of the Accused

   Instrumentalities in accordance with an end user license agreement.

35. By way of example, the Accused Instrumentalities infringe Claim 55 of the ’136 Patent by use of a

   global positioning device, wherein the global positioning device determines a location of the

   apparatus or a location of a vehicle. Defendants’ “Hyundai Elantra” automobile (hereinafter

   “Elantra”) is a representative example of the Accused Instrumentalities and includes a GPS

   navigation device (apparatus). See Figure 1, reproduced below, which is an excerpt from the

   TomTom VIA 1525M2016 Hyundai Elantra Brochure, attached hereto as Exhibit A, showing a “7”

   multimedia system” included with the Elantra equipped with a “Tech Package.” The multimedia

   system includes satellite navigation functionality.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE 13
 Case 2:20-cv-00072-JRG-RSP Document 1 Filed 03/04/20 Page 14 of 21 PageID #: 14




                            Figure 1 - Hyundai Elantra Multimedia System

36. The Elantra uses a global positioning device, wherein the global positioning device determines a

   position or a location of a vehicle. See Figure 2, reproduced below, which is an excerpt from the

   Hyundai Elantra Car Multimedia System User’s Manual, attached hereto as Exhibit B, that describes how

   you can “view GPS satellite status and the coordinates of your current location.”




                               Figure 2 - Viewing Satellite Information




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE 14
 Case 2:20-cv-00072-JRG-RSP Document 1 Filed 03/04/20 Page 15 of 21 PageID #: 15




37. The Elantra uses a processing device, wherein the processing device processes information regarding

   the position or the location of the vehicle and information regarding a destination to which the vehicle

   can travel on at least one of a road, a roadway, a highway, a parkway, and an expressway, and further

   wherein the processing device determines or identifies a travel route to the destination.

38. See Figure 3, reproduced below, which is an excerpt from the Hyundai Elantra Car Multimedia

   System User’s Manual, depicting the navigation screen of the Elantra multimedia system. As shown in

   the excerpt, the calculated travel route along a road is displayed as a blue line (marked as item “9”),

   the device’s current GPS location is displayed as a green arrowhead symbol surrounded by a blue

   circle, and the distance and time to the destination is shown at the bottom of the display (marked as

   item “11”). A processing device is necessarily used to process the information regarding the location

   of the apparatus or vehicle and the destination, process information regarding a destination to which

   the vehicle can travel, as well as to determine the travel route to the destination.




                                 Figure 3 - Elantra Navigation Screen




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                     PAGE 15
 Case 2:20-cv-00072-JRG-RSP Document 1 Filed 03/04/20 Page 16 of 21 PageID #: 16




39. The Elantra uses a display device or a speaker, wherein the display device displays information

   regarding the travel route or the speaker provides audio information regarding the travel route.

40. See Figure 1, reproduced below, showing the display of the “7” multimedia system” included with the

   Elantra equipped with a “Tech Package.” The multimedia system includes satellite navigation

   functionality. See also Figure 3, reproduced below, which is an excerpt from the Hyundai Elantra Car

   Multimedia System User’s Manual depicting the navigation screen of the Elantra multimedia system.




                           Figure 1 - Hyundai Elantra Multimedia System




                                Figure 3 - Elantra Navigation Screen



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE 16
 Case 2:20-cv-00072-JRG-RSP Document 1 Filed 03/04/20 Page 17 of 21 PageID #: 17




41. The Elantra uses a receiver, wherein the receiver receives traffic information or information regarding

   a traffic condition, wherein the traffic information or the information regarding a traffic condition is

   transmitted from a computer, a transmitter, or a device, located at a location remote from the vehicle.

42. See Figure 4, reproduced below, which is an excerpt from the Hyundai Elantra Car Multimedia

   System User’s Manual, indicating that “[y]ou can view real-time traffic information including any

   ongoing road work or accidents.” See also Figure 5 below, which is an excerpt from the Hyundai

   Elantra Car Multimedia System User’s Manual, indicating that “[t]o view traffic information along

   your current route or to view all available traffic information, touch On Route.” See also Figure 6,

   which is an excerpt from the Hyundai Elantra Car Multimedia System User’s Manual, depicting the

   display of the multimedia system showing traffic information. A receiver is necessarily required to

   receive the traffic information referenced in Figs. 4 and 5.




                                    Figure 4 – Traffic Information



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE 17
 Case 2:20-cv-00072-JRG-RSP Document 1 Filed 03/04/20 Page 18 of 21 PageID #: 18




                                   Figure 5 – Traffic Information




                                   Figure 6 – Traffic Information


43. The Elantra provides the traffic information or the information regarding a traffic condition at the

   vehicle via the display device or via the speaker. See Figure 6, reproduced below, depicting the

   display of the multimedia system showing traffic information.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE 18
 Case 2:20-cv-00072-JRG-RSP Document 1 Filed 03/04/20 Page 19 of 21 PageID #: 19




                                  Figure 6 – Traffic Information


   44. By way of another example, the Accused Instrumentalities infringe Claims 61 of the ’136 Patent

      by use of an apparatus that “receives maintenance information associated with the travel route or

      maintenance information associated with a second travel route to the destination, and further

      wherein the apparatus provides the maintenance information associated with the travel route or

      the maintenance information associated with the second travel route.” See Figure 6, reproduced

      below, which identifies “road work” along the travel route and displays this information on a

      display device.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE 19
      Case 2:20-cv-00072-JRG-RSP Document 1 Filed 03/04/20 Page 20 of 21 PageID #: 20




                                           Figure 6 – Traffic Information


                                             PRAYER FOR RELIEF

        WHEREFORE, NavBlazer respectfully requests the Court enter judgment against Defendant:

1.      Declaring that Defendant has infringed each of the Patents-in-Suit;

2.      Awarding NavBlazer its damages suffered as a result of Defendant’s infringement of the Patents-in-

        Suit;

3.      Awarding NavBlazer its costs, attorneys’ fees, expenses, and interest;

4.      Awarding NavBlazer ongoing post-trial royalties; and

5.      Granting NavBlazer such further relief as the Court finds appropriate.




     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE 20
 Case 2:20-cv-00072-JRG-RSP Document 1 Filed 03/04/20 Page 21 of 21 PageID #: 21



                                          JURY DEMAND

         NavBlazer demands trial by jury, under Fed. R. Civ. P. 38.



Dated: March 4, 2020                             Respectfully Submitted

                                                 /s/ Thomas Fasone III

                                                 Thomas Fasone III
                                                 Texas Bar No. 00785382
                                                 tfasone@ghiplaw.com
                                                 M. Scott Fuller
                                                 Texas Bar No. 24036607
                                                 sfuller@ghiplaw.com
                                                 René A. Vazquez
                                                 Virginia Bar No. 41988
                                                 rvazquez@ghiplaw.com
                                                 Randall T. Garteiser
                                                 Texas Bar No. 24038912
                                                 rgarteiser@ghiplaw.com
                                                 Christopher A. Honea
                                                 Texas Bar No. 24059967
                                                 chonea@ghiplaw.com


                                                 GARTEISER HONEA, PLLC
                                                 119 W. Ferguson Street
                                                 Tyler, Texas 75702
                                                 Telephone: (903) 705-7420
                                                 Facsimile: (888) 908-4400


                                                 Raymond W. Mort, III
                                                 Texas State Bar No. 00791308
                                                 raymort@austinlaw.com
                                                 THE MORT LAW FIRM, PLLC
                                                 100 Congress Ave, Suite 2000
                                                 Austin, Texas 78701
                                                 Tel/Fax: (512) 865-7950

                                                 ATTORNEYS FOR
                                                 NAVBLAZER LLC




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                      PAGE 21
